     Case 5:19-cv-01538-ODW-JDE Document 22 Filed 09/11/20 Page 1 of 1 Page ID #:222

                                                                JS-6

 1
 2
 3
 4
 5
 6                                       AMENDED
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11     JAMES PLAS SAMS,          ) No. 5:19-cv-01538-ODW (JDE)
                                 )
12                 Plaintiff,    )
                                 ) JUDGMENT
13              v.               )
                                 )
14     CALIFORNIA DEPARTMENT OF ))
       CORRECTIONS AND           )
15                               )
       REHABILITATION, et al.,
                                 )
16                               )
                   Defendants.   )
17
18           Pursuant to the Order Accepting Findings and Recommendations of the
19     United States Magistrate Judge,
20           IT IS HEREBY ADJUDGED that this action is dismissed with
21     prejudice and the state law claims are dismissed without prejudice
22
23     Dated: September 11, 2020
24                                               ______________________________
25                                               OTIS D. WRIGHT, II
                                                 United States District Judge
26
27
28
